DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claim languages has been fully considered and made of record (see amendment dated 3/31/22).
Claim Objections
Claims 4-5, 6, 9, 23 are objected to because of the following informalities:  
The phrase:” for the tuning fork gyroscope sensors” (see claims 4, 5, 9, 23 about line 8) not method limitation, the use of:--” to form the tuning fork gyroscope sensors”--, is suggested.    
“wherein the step of”(claim 6, lines 9) should be changed to :--” wherein the”--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5, 7-11, 21-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg in view of Sawyer or Huang.   This rejection is set forth from the previous Action under the heading 103 rejection.

Response to Arguments
Applicant's arguments filed on 3/31/22 regarding the rejected claims 4-5 have been fully considered but they are not persuasive.  Applicant contends that the prior art does not teach the features of claims 4-5 (see under the “Remarks” page 1, paragraphs  Because the applied prior art discloses the features such as “rejected claim 4 or 5 requires wire bonding into the vias to establish electrical connections to the sense plate for the tuning fork gyroscope sensors”.  The Examiner disagrees and refer applicant to either Figs. 2 or 3 of the Weinberg for the teaching of the wire connection to vias and Fig 5 of the Sawyer and/or Fig. 3L of the Huang discloses the method as noted above.   Therefore, the previous prior art rejection retained for reasons of record.  
Further, the amendment to the claims do not further limit the claimed method and raise new claim objection (see under claim objection above).
As applied to claim 9, is also satisfied by the above since claim 9 does not require the feature set forth above.  
Similar to the above, claims 7-8, 10-11, 21-22, 24-25 are also rejected for same reason set forth in previous action. 

Allowable Subject Matter
Claims 6, 23 if rewritten to overcome the above claim objection would be allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt